Title: To James Madison from Edmund Randolph, 23 [ca. 29] October 1787
From: Randolph, Edmund
To: Madison, James


My dear friend
Richmond Oct: 23 [ca. 29]. 1787.
I have omitted to write to you since my return home, from an inability to obtain so accurate a grasp of the Opinions prevailing here, as to justify me in communicating the politics of our legislature.
The first raptures in favor of the constitution were excessive. Every town resounded with applause. The conjectures of my reasons for refusing to sign were extraordinary, and so far malicious, as to suppose, that I was chagrined at not carrying every point in my own way, or that I sought for popularity. These were the effluviæ until the assembly met.
A diversity of opinion appeared immediately on the convening of that body; which gave an evidence of the good fruit from one of the revised laws, by being punctual to the day. Among the heroes of opposition were Mr. Henry, Mr. Wm. Cabell Colo. Bland and Mr. French Strother. A great ferment was kept up, until thursday last, when, contrary to my expectations the debate for calling the convention was conducted with temper, and a vote passed Unanimously for that purpose, freely to discuss and deliberate on the constitution. This is a happy and politick resolution; for I am thoroughly persuaded, that if it had been propounded by the legislature to the people, as we propounded it, the constitution would have been rejected and the spirit of union extinguished.
At present the final event seems uncertain. There are many warm friends for taking the constitution altogether without the alteration of a letter; among these are Colo. Nicholas and Mr. F. Corbin. But I suspect, that the tide is turning. New objections are daily started, and the opinions of Mr. H—y gain ground. He and I have had several animated discourses; but he recedes so far from me, that we must diverge after a progress of half a degree further. An incidental question is allotted for tomorrow; by which it will be known, how the party positively against the constitution stand as to number. A motion was postponed until that day, for repealing the laws against the recovery of british debts. Much of the repugnance to this motion will be founded on the danger of every defendant being hurried sooner or later to the seat of the fœderal government. This is the most vulnerable and odious part of the constitution. I shall therefore conclude, if the acts be repealed, that the majority of the legislature may be said to have overcome the most exceptionable points.
As to the recusants, we have been spoken of illiberally at least. Mr. Mason has declared in assembly that altho’ he is for amendments, he will not quit the union, even if they should not be made. I have thought proper to postpone any explanation of myself, except in private, until Every thing is determined, which may relate to the constitution. I have prepared a letter, and shall send you a copy in a few days. I see the Penna. papers abounding with eulogiums on some, and execrations on others, whose opinions they know not substantially.
Mr. Pendleton, who is here, has expressed himself to this effect: that the constitution is very full of radical faults, & that he would adopt it with a protest as to its imperfections, in order that they may be corrected at a future day.
The bar are generally against it. So are the judges of the general court. So is Wiley Jones of North Carolina.
In short I am persuaded, that there must be strong exertions made to carry it through, and my letter will not be the least conducive among the other supports to its adoption in the end.
Why would you not give me your opinion as to the scheme I proposed in my letter from the Bowling Green. I am now convinced of the impropriety of the Idea, but I wish to open to you without reserve the innermost thoughts of my soul, and was desirous of hearing something from you on this head.
Colo. Mason has said nothing quoad te and you may rest yourself in safety in my hands: for I will certainly repel the smallest insinuation.
You were elected by 126 out of 140. & for the second year by 137 out of 140. So that you see, circumsicision and uncircumcision avail nothing. I sent your appointments on the other day.
The people of this town are still in rage for the constitution and Harvie among the most strenuous. I have inquired about the reports concerning myself, and if popularity had been my object, as some supposed, I should have overshot my mark. Pardon this medley, written in a croud, and be assured of my most affectionate friendship—
E. R.
